DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because of the following informalities: Lines 11 and 12 should read “…two opposite sides of the base…”

Claim Rejections - 35 USC § 112
Claims 2,4-8,10,13, and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claims 2,4-6,13, and 15-17
Claims 2,4-6,13, and 15-17 each recite “the second plastic strips.” The Examiner submits that this limitation lacks antecedent basis in the claims as claims 1 and 12, from which claims 2, 4-6,13, and 15-17 depend, establishes basis for only “at least one second plastic strip.” The claims simultaneous limit “the at least one second plastic strip” to multiple second plastic strips and fail to establish which of the multiple second plastic strips are “the second plastic strips.” 
Claims 2,10, and 13
Claims 2 and 10 each recite “the first metal strips.” The Examiner submits that this limitation lacks antecedent basis in the claims as claims 1 and 12, from which claims 2,10, and 13 depend, fail to establish which of “the plurality of first metal strips” are “the first metal strips.”
Claims 2 and 13
Claims 2 and 13 each recite the limitations, “the first plastic strips” and “the second metal strips.” The Examiner submits that these limitations lack antecedent basis in the claims. As to the first plastic strips, the claims fail to establish which of “the plurality of first plastic strips” are “the first plastic strips,” and as to the second metal strips, claims 2 and 13 simultaneous limit “the at least one second metal strip” to multiple second metal strips and fail to establish which of the multiple second metal strips are “the second metal strips.”
Claims 4 and 15
Claims 4 and 15 each recite “the plurality of second metal strips.” The Examiner submits that this limitation lacks antecedent basis in the claims as claims 4 and 15 simultaneously limit the “at least one second metal strip” to multiple second metal strips and fail to establish which of the multiple second metal strips are “the plurality of second metal strips.”
Claims 7 and 18
Claims 7 and 18 each recite “the second metal strip.” The Examiner submits that this limitation lacks antecedent basis in the claims as claims 1,6,12, and 17, from which claims 7 and 18 depend, fail to establish which of the “at least one second metal strip” is “the second metal strip.”

Claims 8 and 19
Claims 7 and 19 each recite “the first plastic strip facing the plurality of first metal strips.” The Examiner submits that this limitation lacks antecedent basis in the claims as they fail to establish which of the plurality of first plastic strips is that which faces the plurality of first metal strips.

Suggested Amendments
	To overcome the rejections under 35 U.S.C. 112(b) (and objection) above and to improve clarity, the Examiner suggests the following amendments:

2.  (Currently Amended) The camera module according to claim 1, wherein the plurality of first metal strips and the at least one second metal strip[[s]] are integrally formed[[;]] and/or the plurality of first plastic strips and the at least one second plastic strip[[s]] are integrally formed. 
 
4.  (Currently Amended) The camera module according to claim 1, wherein a thickness of each of theat least one second metal strip[[s]] is less than a thickness of each ofat least one second plastic strip[[s]]. 
 

5.  (Currently Amended) The camera module according to claim 1, wherein a first protrusion extends from an edge of one of the plurality of first metal strips towards the at least one second plastic strip[[s]], and the first protrusion is fixed to the at least one second plastic strip[[s]]. 
 	
6.  (Currently Amended) The camera module according to claim 1, wherein a second protrusion extends from edges of part of the plurality of first plastic strips which are not connected with the at least one second plastic strip, the second protrusion is substantially parallel to the at least one second plastic strip[[s]], and the second protrusion is in contact with part ofat least one second metal strip[[s]]. 
 	
7.  (Currently Amended) The camera module according to claim 6, wherein a height of the second protrusion is less than a height of the at least one second metal strip. 

	8.  (Currently Amended) The camera module according to claim 1, wherein a light transmitting area is defined at a center of the top wall, a surface ofa first plastic strip facing the plurality of first metal strips is concave inward near the light transmitting area to form a step part, the step part together with the plurality of first metal strips form a receiving area communicating with the light transmitting area. 

	10.  (Currently Amended) The camera module according to claim 8, wherein an adhesive layer is arranged between the filter and the plurality of first metal strips. 

 	11.  (Currently Amended) A method for making a camera module comprising: 

fixing a filter to the metal frame; 
placing the metal frame with the filter fixed thereon between a male mold and a female mold[[,]]; 
injecting molten injection to obtain a composite base, the composite base comprises a plastic frame integrally formed on the metal frame, the plastic frame comprises a plurality 
of first plastic strips connected end to end and at least one second plastic strip extending from part of the plurality of first plastic strips; 
fixing a lens module and a circuit board respectively at two opposite sides of the composite base to obtain the camera module. 
 
13.  (Currently Amended) The electronic device according to claim 12, wherein the plurality of first metal strips and the at least one second metal strip[[s]] are integrally formed[[;]] and/or the plurality of first plastic strips and the at least one second plastic strip[[s]] are integrally formed. 
 
15.  (Currently Amended) The electronic device according to claim 12, wherein a thickness of each of theat least one second metal strip[[s]] is less than a thickness of each ofat least one second plastic strip[[s]]. 
 

at least one second plastic strip[[s]], and the first protrusion is fixed to the at least one second plastic strip[[s]]. 
 	
17.  (Currently Amended) The electronic device according to claim 12, wherein a second protrusion extends from edges of part of the plurality of first plastic strips which are not connected with the at least one second plastic strip, the second protrusion is substantially parallel to the at least one second plastic strip[[s]], and the second protrusion is in contact with part ofat least one second metal strip[[s]]. 
 	
18.  (Currently Amended) The electronic device according to claim 17, wherein a height of the second protrusion is less than a height of the at least one second metal strip. 

	19.  (Currently Amended) The electronic device according to claim 12, wherein a light transmitting area is defined at a center of the top wall, a surface ofa first plastic strip facing the plurality of first metal strips is concave inward near the light transmitting area to form a step part, the step part together with the plurality of first metal strips form a receiving area communicating with the light transmitting area.




Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5,8-14,16,19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese application publication of Deng (CN 109525769 A).
Please refer to the translation of Deng attached to this action as it contains paragraph numbers that are not part of the original Chinese document.
As to claim 12, Deng teaches an electronic device (Fig. 11) comprising a camera module (Figs. 1 and 11, camera module “100”), the camera module comprising: 
a composite base (Fig. 1, support base “30”); 
an optical lens arranged at a first side of the composite base (Fig. 1, lens assembly “50”); and 
a circuit board arranged at a second side of the composite base (Fig. 1, circuit board “10”); 
wherein the composite base ([0017], line 1) comprises: 
a metal frame (Figs. 1 and 3, metal frame “32”), the metal frame comprises a plurality of first metal strips connected end to end (Figs. 1 and 4, plate-shaped main body portion “322” including four connected sides or “strips” of a rectangle) and at least one second metal strip extending from part of the plurality of first metal strips (Fig. 3, bent portion “324”);  and 
a plastic frame (Figs. 1 and 3, plastic table “31”), the plastic frame comprises a plurality of first plastic strips connected end to end (Figs. 1 and 3, horizontal portions of plastic table 
wherein the plurality of first plastic strips is fixed to the plurality of first metal strips ([0017], lines 2-5) to form a top wall of the composite base (Figs. 1 and 3), and the at least one second plastic strip is connected to the at least one second metal strip to form a side wall of the composite base (Figs. 1 and 3). 
 As to claim 13, Deng teaches the electronic device according to claim 12, wherein the plurality of first metal strips and the at least one second metal strip[[s]] are integrally formed[[;]] and/or the plurality of first plastic strips and the at least one second plastic strip[[s]] are integrally formed (Figs. 1 and 3). 
As to claim 14, Deng teaches the electronic device according to claim 12, wherein a height of the at least one second metal strip is substantially equal to a height of the at least one second plastic strip (Fig. 1, the height of bent portion “324” is illustrated as equal to the height of the left vertical portion of plastic table “31” when measured from the bottom surface of filter “40”).
As to claim 16, Deng teaches the electronic device according to claim 12, wherein a first protrusion extends from an edge of one of the plurality of first metal strips towards the at least one second plastic strip[[s]], and the first protrusion is fixed to the at least one second plastic strip[[s]] (Fig. 1; {The Examiner interprets the first protrusion as the portion of circuit board “10” that starts where connected to bent portion “324” and protrudes beyond the limits of the lens assembly as illustrated in Fig. 2.}).
As to claim 19, Deng teaches the electronic device according to claim 12, wherein a light transmitting area (Fig. 1, through hole “101”) is defined at a center of the top wall (Fig. 1), a a first plastic strip facing the plurality of first metal strips is concave inward near the light transmitting area to form a step part (Fig. 1, step formed by fixing plate “312”), the step part together with the plurality of first metal strips form a receiving area communicating with the light transmitting area (Fig. 1).
As to claim 20, Deng teaches the electronic device according to claim 19, further comprising a filter covering the light transmitting area, wherein an edge of the filter is received in the receiving area (Fig. 1, filter “40”). 
Claims 1-3,5,8, and 9 are fully encompassed by claims 12-14,16,19, and 20, respectively, and are rejected as detailed above. 
 	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is rejected under 35 U.S.C. 103 as being unpatentable over the Chinese application publication of Deng (CN 109525769 A) in view of Shen et al. (US 2019/0089885).
As to claim 10, Deng teaches the camera module according to claim 8. Deng, however, fails to specifically disclose an adhesive layer arranged between the filter and the plurality of first metal strips. In the same field of endeavor, Shen et al. discloses a camera module (Fig. 2) including a support member (Fig. 2, support member “400”) on which a filter (Fig. 2, filter “600”) is positioned. The support member includes a plurality of strips (Fig. 2, unnumbered protrusions extending toward optical axis “20a”), and the filter is bonded on the strips via an adhesive layer (Fig. 2, adhesive layer “700”).
Although Shen et al. does not specifically disclose that the support member is formed of a composite material, the Examiner nevertheless submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to fix Deng’s filter to the plate-shaped main body portion of the metal frame and/or fixing plate of the plastic table using an adhesive because an artisan of ordinary skill in the art would recognize that this would provide stable positioning of the filter in the camera module, thereby preventing movement of the filter during repeated movement of the mobile terminal housing the camera module.

Allowable Subject Matter
1.	Claim 11 is allowed, and the following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a method of making a camera module comprising the steps of fixing a filter to a metal frame, which is part of a composite base along with a plastic frame, and placing the metal frame with the filter fixed thereon between a male mold and a female mold. Deng discloses a camera module in which a filter is fixed to a metal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 4,6,7,15,17, and 18 recite allowable subject matter. However, the claims will not officially be deemed allowable until the rejections under 35 U.S.C. 112(b) above to these claims have been overcome. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Chang et al. (US 2020/0099835) and Wu et al. (US 2020/0033626) each disclose examples of camera modules having composite (metal and plastic) support bases. However, each fails to disclose the plastic and metal strip design of the claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/14/2021